John I. Purtle, Justice, concurring. I concur in the results reached by the majority in this case but for a paritally different reason. The majority correctly cites many prior Arkansas cases supporting the opinion; however, I am of the belief that this situation is clearly local or special legislation as defined in Amendment Fourteen as initiated and approved by the citizens of Arkansas in 1926. The obvious intent of Amendment Fourteen was to prevent the abuse of passing local and special laws which had previously been authorized in article 5, § 24, 25 and 26. As far as I am concerned, our past decisions are a hopeless conflict because we could decide this case either way and cite numerous cases in support of the opinion. I think it is time to start drawing the line on special and local legislation. We have upheld acts as general which apply to only one person. Sebastian Bridge District v. Lynch, Chancery Clerk, 200 Ark. 134, 138 S.W. 2d 81 (1940); and Buzbee v. Hutton, 186 Ark. 134, 52 S.W. 2d 647 (1932). On the other hand, we have held an act to be special and local when it affected the assessor in one county. Inman v. Kelley, County Treasurer, 229 Ark. 149, 313 S.W. 2d 796 (1958). We also held a law exempting certain counties from the provisions thereof to be local and thereby invalid. Jacks v. State, 219 Ark. 392, 242 S.W. 2d 704 (1951). Although I think this act is special and local, I believe it is valid pursuant to the provisions of article 14 § 1 to the Constitution of Arkansas. In fact, we have stated that the legislature may control the arrangement and management of school districts at will. Krause v. Thompson, 138 Ark. 571, 211 S.W. 925 (1919). In Krause the General Assembly abolished district number 41 and annexed it to district number 39, and they also abolished district number 19 and split it between two other districts. We upheld the act pursuant to article 14 § 1 and further stated that legislative control and changes of school districts is supreme. Amendment 53 did not change the power of the General Assembly to control school districts in a manner which the legislature deemed appropriate. Therefore, I would reverse the decree of the lower court for the reason that the General Assembly has the power to abolish or rearrange school districts in any manner they wish pursuant to article 14 § 1.